Citation Nr: 1624327	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cardiac disability.  

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for respiratory disability.

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for back disability.

7.  Entitlement to service connection for skin disability.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a traveling Veterans Law Judge in his August 2011 VA Form 9.  He was notified in September 2015 that he was on a list of persons waiting to appear for a Board hearing.  However, that correspondence, which was sent to a post office box rather than to the street address the Veteran provided in his last correspondence to VA in 2013, was returned as undeliverable.  In November 2015, the VA re-sent the notice to a street address, but it was one different than that which he previously reported in 2013.  

Thereafter, the Veteran apparently was scheduled for a March 2016 travel Board hearing, but failed to report.  The notice of the hearing is not on file, and so it is unclear which address was used in sending the Veteran notice of the hearing. 

In light of the above, the Board finds that the Veteran should be rescheduled for his requested travel Board hearing.  Prior to this, the AOJ should confirm the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

The AOJ should confirm the Veteran's current address.  Once this is done, the AOJ should schedule the Veteran for a travel Board hearing.  The AOJ should notify the Veteran and his representative of the date and time of the hearing at his current address of record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

